Citation Nr: 0616878	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  98-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 2001 to June 2001.  His Department of Defense (DD) 
Form 214, Certificate of Release or Discharge From Active 
Duty, stated that a DD Form 215 [addendum] would be issued 
with information concerning his total prior active service.  
However, a copy of any such DD Form 215 is not of record in 
this case.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2003, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in April 2006. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current diagnosis of sinusitis.

2.  During the appeal period, the veteran has not had 
diastolic blood pressure predominantly 110 or more or 
systolic blood pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for hypertension are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in January 2002 by the RO and in March 2004 by 
the VA Appeals Management Center (AMC) in Washington, DC, 
satisfied the statutory and regulatory duty to notify 
provisions.  The veteran has been afforded radiologic and 
clinical examination of his sinuses, and repeated readings of 
his blood pressure have been taken during the appeal period.  
There is no indication in the record that additional evidence 
material to the issues decided herein which is not part of 
the veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claims decided herein.  The 
adjudication of the veteran's claims on appeal was prior to 
the enactment of the Veterans Claims Assistance Act of 2000.  
The notice provided to the veteran by the RO in January 2002 
and by the AMC in March 2004 was the kind of remedial notice 
which the Court found in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), to be permissible under the applicable statute 
and regulations.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the instant case, however, with regard to the 
veteran's service connection claim which is denied by this 
Board decision, no disability rating and no effective date of 
a disability rating will be assigned, and with regard to his 
increased rating claim which is denied by this Board 
decision, no effective date of a disability rating will be 
assigned, so there is no possibility that the veteran has 
been prejudiced by the fact that the VCAA notice provided to 
him by the RO and the AMC did not include those elements.

Service Connection For Sinusitis 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

The veteran's service medical records are negative for any 
medical finding or diagnosis of sinusitis.

VA X-rays of the veteran's paranasal sinuses in February 2001 
were normal.

VA X-rays of the veteran's paranasal sinuses in November 2004 
were normal.

A VA physician who performed a nose, sinus, larynx, and 
pharynx examination in November 2004 reported that there is 
no medical evidence that the veteran currently has or has 
ever had sinusitis.  The VA physician also reported that the 
veteran currently has allergic rhinitis which is not related 
to his active military service.

In written statement to VA, the veteran has stated that he 
has sinusitis.  However, as a layman without medical training 
or expertise, the veteran is not qualified to state an 
opinion on a question of medical diagnosis, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and so his 
statements in that regard lack probative value.

Because there is no competent medical evidence of record of a 
current diagnosis of sinusitis in the veteran's case, he is 
not entitled to service connection for sinusitis.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005); 
Rabideau, supra. 

Evaluation of Hypertension   

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

38 C.F.R. § 4.104, Diagnostic Code 7101 (2005), pertaining to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) provides that an evaluation of 10 
percent is warranted for diastolic pressure predominantly 100 
or more or systolic pressure predominantly 160 or more.  
Diagnostic Code 7101 also provides that an evaluation of 10 
percent is warranted as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
An evaluation of 20 percent requires diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.

At a VA hypertension examination in March 2002, it was noted 
that the veteran was taking medication prescribed for 
hypertension.  The examining physician took the veteran's 
blood pressure three times, and the blood pressure readings 
were 110/80, 112/82, and 112/82.  The diagnosis was essential 
hypertension under control with medication.

The veteran has indicated that he has received all of his 
medical treatment for his service-connected disability of 
hypertension at VA medical facilities.  VA obtained the 
veteran's VA treatment records for the appeal period, and 
those records do not show that the veteran's diastolic blood 
pressure has been predominantly 110 or more or that the 
veteran' systolic blood pressure has been predominantly 200 
or more.  In fact, the veteran's VA treatment records during 
the appeal period do not show one diastolic blood pressure 
reading of 110 or more and do not show one systolic blood 
pressure reading of 200 or more.  The schedular criteria for 
a disability evaluation higher than 10 percent have thus not 
been met, and entitlement to an increased rating for 
hypertension is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 
(2005).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) whether or not they 
were raised by the veteran, as required by the Court's 
holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's service-
connected hypertension is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards, and so a referral for an evaluation on an 
extraschedular basis is not warranted.  The veteran's 
hypertension has not required frequent hospitalizations or 
markedly interfered with his employment.  The Board is,  
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for sinusitis is denied

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


